14-3373
Deutsche Bank National v. Quicken Loans
                                                   
                            UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                         ______________                          
                                                   
                                       August Term, 2015 
                                                   
                 (Argued: October 15, 2015          Decided: November 16, 2015) 
                                                   
                                     Docket No. 14‐3373‐cv 
                                          ____________                          
                                                   
                     DEUTSCHE BANK NATIONAL TRUST COMPANY,  
                 solely as Trustee of the GSR Mortgage Loan Trust 2007‐OA1, 
                                                   
                                                                                  Plaintiff‐Appellant, 
                                                                                                       
                                              –v.–  
                                                   
                                    QUICKEN LOANS INC., 
                                                   
                                                                                 Defendant‐Appellee.* 
                                                                                                       
                                         ______________ 
       
       
      Before: 
                       STRAUB, WESLEY, AND LIVINGSTON, Circuit Judges. 
                                                 
                                       ______________ 
                                                 
             Appeal from an August 4, 2014 opinion and order of the United States 
      District Court for the Southern District of New York (Paul A. Crotty, Judge).  

       The Clerk of the Court is respectfully directed to amend the official caption as noted 
      *

      above.  
After the Federal Housing Finance Agency (“FHFA”) filed a summons with 
notice in state court asserting breach of contractual obligations to repurchase 
mortgage loans that violated representations and warranties, Defendant‐
Appellee Quicken Loans Inc. (“Quicken”) removed the action to federal court.  
There, Plaintiff‐Appellant Deutsche Bank National Trust Company (“the 
Trustee”), as trustee of the subject residential mortgage‐backed securities trust, 
took control of the litigation and filed the Complaint.  Quicken moved to dismiss 
the suit as, inter alia, barred by the statute of limitations.  The District Court 
concluded (1) the statute of limitations ran from the date the representations and 
warranties were made; (2) the extender provision of the Housing and Economic 
Recovery Act did not apply to the Trustee’s claim; and (3) the Trustee’s claim for 
breach of the implied covenant of good faith and fair dealing was duplicative.  
We agree with each conclusion.  We therefore AFFIRM the District Court’s 
dismissal of the action.  
                         
                                              
                             ZACHARY D. ROSENBAUM, Lowenstein Sandler LLP, 
                             New York, NY, for Plaintiff‐Appellant. 
 
                             JEFFREY B. MORGANROTH, Morganroth & 
                             Morganroth, PLLC, Birmingham, MI (Howard F. 
                             Sidman, Heidi A. Wendel, Michael O. Thayer, Jones 
                             Day, New York, NY), for Defendants‐Appellees. 
                                                                       
                                     ______________ 
                                              
WESLEY, Circuit Judge: 

      After the Federal Housing Finance Agency (“FHFA”) filed a summons 

with notice in state court asserting breach of contractual obligations to 

repurchase mortgage loans that violated representations and warranties, 

Defendant‐Appellee Quicken Loans Inc. (“Quicken”) removed the action to 


                                          2 
federal court.  There, Plaintiff‐Appellant Deutsche Bank National Trust Company 

(“the Trustee”), as trustee of the subject residential mortgage‐backed securities 

trust, took control of the litigation and filed the Complaint.  Quicken moved to 

dismiss the suit as, inter alia, barred by the statute of limitations.  The District 

Court concluded (1) the statute of limitations ran from the date the 

representations and warranties were made; (2) the extender provision of the 

Housing and Economic Recovery Act did not apply to the Trustee’s claim; and 

(3) the Trustee’s claim for breach of the implied covenant of good faith and fair 

dealing was duplicative.  We now affirm each of the District Court’s conclusions. 


                                   BACKGROUND1 

       Quicken originated the mortgage loans at issue and sold them to nonparty 

Goldman Sachs Mortgage Company (“the Sponsor”) pursuant to a Purchase 

Agreement dated June 1, 2006.  That Purchase Agreement included a series of 

representations and warranties (“R&Ws”) about the quality of the mortgage 

loans and their compliance with specified underwriting and origination 


1 Unless otherwise noted, the following facts are taken from the District Court’s opinion 
and the parties’ briefs on appeal.  As required when reviewing a motion to dismiss, we 
accept all factual allegations in the complaint as true and draw all reasonable inferences 
in the Trustee’s favor.  See Shomo v. City of New York, 579 F.3d 176, 183 (2d Cir. 2009). 


                                            3 
guidelines.  Through a series of sales and assignments, the mortgage loans were 

deposited into a securitization trust; the Trustee received all the rights, title, and 

interest in the mortgage loans for the benefit of the certificateholders in the 

securitization.  Additionally, the Trustee received, as assignee, all the Sponsor’s 

rights against Quicken, including its rights and remedies arising out of the 

R&Ws.  The securitization trust issued certificates representing interests in the 

mortgage loans to investors in a public offering, pursuant to a shelf registration 

statement filed with the U.S. Securities and Exchange Commission; the closing 

date of the securitization was May 8, 2007.  One of the certificate purchasers was 

the Federal Home Loan Mortgage Corporation (“Freddie Mac”). 

      The R&Ws contained in the Purchase Agreement contained both 

transaction‐level R&Ws—representations as to the characteristics of the 

transaction as a whole—and loan‐level R&Ws—representations as to the 

characteristics of the individual mortgage loans.  The R&Ws collectively covered 

such subjects as Quicken’s characteristics as originator as well as the features, 

quality, and risk profile of the loans contained in the securitization pool, 

including the loans’ compliance with origination guidelines, the absence of 

delinquencies and defaults, or the absence of originator fraud.  These R&Ws 


                                           4 
guaranteed these characteristics “as of” the closing and transfer dates set forth in 

a series of Purchase Confirmation Letters, in which Quicken sold individual 

batches of the mortgage loans to the Sponsor pursuant to the Purchase 

Agreement.  Joint App’x 90, 95–112 (Purchase Agreement §§ 2.01, 2.09, 3.01–.02). 

      The Purchase Agreement also created a contractual remedy for any 

material breach of the R&Ws (“the Repurchase Protocol”).  See Joint App’x 112–

14 (Purchase Agreement § 3.03).  Upon discovering any breach of the R&Ws that 

materially and adversely affected the value of the loan or the trust’s interests, the 

discovering party was required to give prompt written notice to the other.  

Quicken had sixty days—with a possible fifteen‐day extension—to cure the 

material breach, calculated from the earlier of discovery or receipt of notice; if the 

breach could not be cured within that time, Quicken had to repurchase the 

mortgage loan at a prescribed price.2 




2 For breaches of the transaction‐level R&Ws laid out in § 3.01 of the Purchase 
Agreement, the Repurchase Protocol required repurchase of all the mortgage loans if 
cure was not completed within sixty days.  See Joint App’x 113.  The Purchase 
Agreement also included a mutual indemnification clause between the parties.  See Joint 
App’x 122–23 (Purchase Agreement § 5.01).  Together, the Repurchase Protocol and the 
indemnification provision constituted the “sole remedies” available to the Trustee for 
breaches of the R&Ws.  Joint App’x 114. 


                                           5 
       This section of the Purchase Agreement also contained a provision 

imposing limits on when the counterparty may bring an action against Quicken 

for material breach of the R&Ws (“the Accrual Clause”).  Because of the 

importance of this provision to the case’s resolution, we include it here: 

              Any  cause  of  action  against  [Quicken]  relating  to  or 
              arising out of the Material Breach of any representations 
              and  warranties  made  in  Sections  3.01  and  3.02  shall 
              accrue  as  to  any  Mortgage  Loan  upon  (i)  the  earlier  of 
              discovery of such breach by [Quicken] or notice thereof 
              by the [Trustee] to [Quicken], (ii) failure by [Quicken] to 
              cure such Material Breach or repurchase such Mortgage 
              Loan  as  specified  above,  and  (iii)  demand  upon 
              [Quicken]  by  the  [Trustee]  for  compliance  with  this 
              Agreement. 

Joint App’x 114 (Purchase Agreement § 3.03). 

       On May 8, 2013, FHFA commenced an action in New York Supreme Court, 

New York County, “as conservator of” Freddie Mac and “on behalf of” the 

Trustee, by filing a summons with notice.  It then served Quicken on September 

4, 2013.  Quicken removed the action to the United States District Court for the 

Southern District of New York on September 13, 2013, claiming federal 

jurisdiction under 28 U.S.C. § 1345.3  Once the case was removed to federal court, 


3 This section provides the federal district courts with jurisdiction over “all civil actions, 
suits or proceedings commenced by the United States, or by any agency or officer 
thereof expressly authorized to sue by Act of Congress.”  28 U.S.C. § 1345. 

                                               6 
however, FHFA entered no appearance and did not participate in the 

proceedings.  Instead, the Trustee appeared and filed the instant Complaint on 

October 18, 2013.  The Trustee’s Complaint asserted federal diversity jurisdiction 

pursuant to 28 U.S.C. § 1332 and made no mention of § 1345.4 

       The Complaint alleged, among other things, that two independent audits 

of loans in the securitization trust revealed material breaches of Quicken’s 

R&Ws, including those related to (1) borrower income, (2) debt‐to‐income ratios, 

(3) loan‐to‐value and combined‐loan‐to‐value ratios, and (4) owner occupancy.  

The Complaint further alleged that, upon learning of these breaches, the Trustee 

sent Quicken a series of letters between August 27, 2013, and October 17, 2013, 

that notified Quicken of the loans and breaches and demanded cure or 

repurchase.  Finally, the Complaint alleged that Quicken failed to cure or 

repurchase a single breaching loan without justification. 

       On December 16, 2013, Quicken moved to dismiss the Complaint, arguing 

primarily that the breach of contract claim was time‐barred.  The District Court 

agreed, concluding that the cause of action accrued at the time the R&Ws were 



4 FHFA’s decision to not pursue the matter further is discussed infra at note 8 and its 
accompanying text. 


                                             7 
made.  It further concluded that the extender provision of the Housing and 

Economic Recovery Act (“HERA”), 12 U.S.C. § 4617(b)(12), did not apply because 

FHFA abandoned prosecution of the action after realizing it was not the proper 

plaintiff.  Finally, it concluded that the Trustee’s remaining claim for breach of 

the implied covenant of good faith and fair dealing was duplicative of the 

contract claim and should be dismissed.  The Trustee filed a timely notice of 

appeal. 

      While this appeal was pending, the New York Court of Appeals granted 

leave to appeal a decision of the First Department critical to the District Court’s 

timeliness ruling below.  See ACE Secs. Corp. v. DB Structured Prods., Inc., 112 

A.D.3d 522 (N.Y. App. Div. 2013), leave to appeal granted by 23 N.Y.3d 906 (2014).  

We then granted the Trustee’s motion to adjourn oral argument until the Court 

of Appeals decided the case.  Following release of the Court of Appeals’ opinion, 

see ACE Secs. Corp. v. DB Structured Prods., Inc., 25 N.Y.3d 581 (2015), the parties 

submitted letter briefs under Federal Rule of Appellate Procedure 28(j), and the 

panel heard oral argument on October 15, 2015. 




                                          8 
                                    DISCUSSION 

      We review de novo a district court’s grant of a motion to dismiss, including 

its legal interpretation and application of a statute of limitations, see City of 

Pontiac Gen. Emps. Ret. Sys. v. MBIA, Inc., 637 F.3d 169, 173 (2d Cir. 2011), and its 

interpretation of contractual terms, see Oscar Gruss & Son, Inc. v. Hollander, 337 

F.3d 186, 198 (2d Cir. 2003).  When sitting in diversity jurisdiction and 

determining New York state law claims, we must apply “the law of New York as 

interpreted by the New York Court of Appeals.”  Licci ex rel. Licci v. Lebanese 

Canadian Bank, SAL, 739 F.3d 45, 48 (2d Cir. 2013) (per curiam). 

      New York’s six‐year limitations period on contractual claims generally 

runs from the time the contract was breached.  See N.Y.C.P.L.R. §§ 203(a), 213(2); 

Ely‐Cruikshank Co. v. Bank of Montreal, 81 N.Y.2d 399, 402 (1993).  Where “demand 

is necessary to entitle a person to commence an action,” a cause of action accrues 

“when the right to make the demand is complete.”  N.Y.C.P.L.R. § 206(a).   

      Applying these rules, the New York Court of Appeals’ recent decision is 

clear:  A cause of action for breach of contractual representations and warranties 

that guarantee certain facts as of a certain date—but do not guarantee future 

performance—accrues on the date those representations and warranties become 


                                           9 
effective.  ACE, 25 N.Y.3d at 596.  We must therefore determine whether the 

R&Ws before us contain any guarantee of future performance or whether the 

Accrual Clause constitutes a substantive condition precedent, which would delay 

accrual of the cause of action.  See id. at 599.   

       In ACE, the Court concluded that the representations and warranties 

guaranteed only “certain facts about the loans’ characteristics as of” the 

execution date, not how the mortgage would perform in the future.  Id. at 595–96.  

Further, as an “alternative remedy” to damages, the repurchase obligation there 

was itself “dependent on, and indeed derivative of” the representations and thus 

also “could not be reasonably viewed as a distinct promise of future 

performance.”  Ibid.  We find the R&Ws in this case indistinguishable:  The plain 

text of the agreement “represents, warrants and covenants” that the facts stated 

in the R&Ws are true “as of the Closing Date and as of the Transfer Date.”  Joint 

App’x 96 (Purchase Agreement § 3.01); see also Joint App’x 100 (Purchase 

Agreement § 3.02) (substantially similar language).   

       The Trustee argues that, unlike those in ACE, the R&Ws here were 

expressly stated to “survive the sale of the Mortgage Loans,” Joint App’x 112 

(Purchase Agreement § 3.03), and therefore promise future performance.  This 


                                            10 
argument misses the mark.  The R&Ws here guarantee, at their core, no more 

than the present characteristics and quality of the loans as of a specific moment 

in time. 5  Whether they “survive”—i.e., remain valid and enforceable—does not 

alter the question of performance.  A representation of present fact is either true 

or false—and the contract therefore performed or breached—if the underlying 

fact was true or false at the time the representation was made.  See ABB Indus. 

Sys., Inc. v. Prime Tech., Inc., 120 F.3d 351, 360 (2d Cir. 1997) (holding, in a case 

alleging breach of representations under New York law, that the contract, which 

“promised that the site was in compliance with all environmental laws,” was 

“breached, if at all, on the day it was executed”).  Immediately upon 

effectiveness of the R&Ws, the Trustee was entitled to demand the contractual 

remedy—cure or repurchase—as to any material breach, and the cause of action 

therefore accrued at that time.  See N.Y.C.P.L.R. § 206(a). 


5 Like the Court of Appeals, we find illustrative Bulova Watch Co. v. Celotex Corp., 46 
N.Y.2d 606 (1979).  There, a supplier sold roofing materials to a contractor and 
promised to repair any leaks in the roof for twenty years.  The Court of Appeals 
concluded that this promise was distinct and separate from the sale of materials, 
because it obliged the supplier to perform a continuing service—and failure to perform 
that service would independently breach the agreement.  Id. at 610–12.  By contrast, 
Quicken agreed only to remedy defects that existed in the initial sale, not to ensure the 
quality of the loans for their entire life.  For example, the represented loan‐to‐value 
ratios express a static condition—i.e., the value of the mortgaged property and its 
relationship to the loan amount at the time of the loan.   

                                            11 
      Next, we address the Trustee’s argument, also made by the trust in ACE, 

that the Accrual Clause makes demand “a substantive condition precedent to 

suit that delayed accrual of the cause of action.”  25 N.Y.3d at 597.  We have 

previously observed that New York courts “distinguish between substantive 

demands and procedural demands.”  Cont’l Cas. Co. v. Stronghold Ins. Co., 77 F.3d 

16, 21 (2d Cir. 1996).  In the former case, CPLR § 206(a) does not apply and the 

statute of limitations “begins to run only after such demand and refusal,” while 

in the latter, § 206(a) governs and the limitations period “begins to run when the 

right to make the demand is complete.”  Kunstsammlungen Zu Weimar v. Elicofon, 

678 F.2d 1150, 1161 (2d Cir. 1982) (internal quotation marks omitted). 

      We note the language of the Accrual Clause—that “[a]ny cause of 

action . . . shall accrue” upon (1) discovery or notice of breach, (2) failure to cure or 

repurchase, and (3) demand for compliance, Joint App’x 114 (Purchase 

Agreement § 3.03) (emphasis added)—makes an initially appealing case for 

inclusion as a substantive condition precedent.  However, even under the 

obvious obligation to enforce a contract “according to the plain meaning of its 

terms,” Greenfield v. Philles Records, Inc., 98 N.Y.2d 562, 569 (2002), ACE requires 

us to examine the object of the demand, rather than merely apply the phrase 


                                           12 
“shall accrue” as a talisman.  Instead, we must ask whether demand “is a 

condition to a party’s performance” (substantive) or whether it “seeks a remedy 

for a preexisting wrong” (procedural).  ACE, 25 N.Y.3d at 597.  The answer is 

fatal to the Trustee’s claim. 

      Because the Repurchase Protocol is not an independent obligation but 

merely an alternative contractual remedy to damages, see ACE, 25 N.Y.3d at 596–

97, the relevant “performance” is the truth or falsity of the R&Ws.  It is clear that 

performance (or nonperformance) of the contract is not contingent on the 

Trustee’s demand; the R&Ws were true or false—either performed or not—at the 

moment they were made, without any need for the Trustee to make a demand.  

See ABB Indus. Sys., 120 F.3d at 360.  Thus, notwithstanding the “shall accrue” 

language, the Trustee’s demand seeks only the remedy to which it is already 

entitled, not performance of the underlying contractual obligation.6  Accordingly, 


6 Further, construing the demand requirement as the Trustee suggests results in a 
circular absurdity.  If the Accrual Clause were a substantive condition precedent, then 
the Trustee would not be entitled to its contractual remedy until the three criteria—(1) 
discovery or notice, (2) failure to cure or repurchase, and (3) demand—had been 
satisfied.  However, because demand and failure to cure are now substantive elements, 
the Trustee would be in the odd position of having to demand a contractual remedy to 
which it would not be entitled until Quicken had refused its demand.  Put differently, 
Quicken would have to choose whether to remedy a breach that had not occurred—
because it had not yet refused—or to refuse and, by its refusal, breach the contract and 
become obligated to remedy that breach. 

                                           13 
the demand is merely procedural and does not delay accrual of the cause of 

action.  See ACE, 25 N.Y.3d at 597. 

      Our decision in Continental Casualty is not to the contrary.  There, we 

concluded that, under the reinsurance contract, notice of actual losses (i.e., a 

demand) was necessary to start the running of the statute of limitations.  Cont’l 

Cas., 77 F.3d at 21.  However, payment of covered losses is performance of a 

reinsurance contract, not a remedy for breach.  Thus, our precedent is consistent 

with ACE’s statement that demand as a prerequisite to performance forms a 

substantive condition precedent, while demand of a remedy for a preexisting 

breach is merely procedural.  See 25 N.Y.3d at 597.  Similarly, in the “right to final 

payment” cases cited by the Trustee, the payment in question was one party’s 

performance of the contract, not a remedy for breaching it.  See Hahn Auto. 

Warehouse, Inc. v. Am. Zurich Ins. Co., 18 N.Y.3d 765, 768–69 (2012); John J. Kassner 

& Co. v. City of New York, 46 N.Y.2d 544, 550 (1979). 

      In sum, the Trustee has not persuaded us that the instant contract 

functions differently than that considered by the New York Court of Appeals in 

ACE, and we are thus bound to reach the same conclusion.  We therefore agree 

with the District Court that the statute of limitations began to run on the date the 


                                          14 
R&Ws became effective and were either true or false at that time.  Since the 

Trustee’s suit is therefore facially untimely, 7 the only remaining inquiry is 

whether HERA extends the statute of limitations for the Trustee’s claim.  

       HERA’s extender provision provides, in relevant part, that for “any action 

brought by [FHFA] as conservator or receiver,” “the date on which the statute of 

limitations begins to run on any claim . . . shall be the later of—(i) the date of the 

appointment of [FHFA] as conservator or receiver; or (ii) the date on which the 

cause of action accrues.”  12 U.S.C. § 4617(b)(12).  The Trustee argues that this 

suit was commenced by—i.e., “brought by”—FHFA through a summons with 

notice in state court.  Thus, in the Trustee’s view, HERA delays accrual of the 

cause of action until September 6, 2008, when FHFA was appointed conservator 

of Freddie Mac.   




7 The District Court concluded that the R&Ws were executed as of the date of the 
closing and transfer dates in the Purchase Confirmation Letters for particular groups of 
loans—the last of which occurred on April 2, 2007—rather than the securitization’s 
closing date of May 8, 2007.  On appeal, the Trustee has not briefed any argument to the 
contrary.  We therefore accept the District Court’s interpretation.  See Norton v. Sam’s 
Club, 145 F.3d 114, 117 (2d Cir. 1998).  As a result, the Trustee’s relation‐back argument 
is irrelevant, since the action would be untimely whether commenced on May 8, 2013, 
or October 18, 2013.  Further, the Trustee raised its argument only in a footnote, and 
thus we would decline to consider it in any event.  See United States v. Restrepo, 986 F.2d 
1462, 1463 (2d Cir. 1993). 


                                            15 
      As we have previously noted in interpreting HERA, statutory 

interpretation must “begin with the plain language, giving all undefined terms 

their ordinary meaning” while “attempt[ing] to ascertain how a reasonable 

reader would understand the statutory text, considered as a whole.”  Fed. Hous. 

Fin. Agency v. UBS Ams. Inc., 712 F.3d 136, 141 (2d Cir. 2013) (internal quotation 

marks omitted).  Here, FHFA’s only involvement was filing a summons with 

notice in state court—arguably while contractually barred from doing so by a no‐

action clause.8  After removal of the action, the Trustee filed the federal 

complaint and prosecuted the action based on diversity jurisdiction with no 

apparent participation from FHFA.   

      In these circumstances, we conclude that the present action cannot 

reasonably be said to have been “brought by” FHFA.  To conclude otherwise 

would confound common‐sense notions of claims to which the statute applies 

and invite litigation gamesmanship by private parties seeking to obtain the 

8 A “no action” clause generally bars “individual [certificate] holders from bringing 
independent law suits which are more effectively brought by the [trustee],” unless 
certain exceptions are met.  Walnut Place LLC v. Countrywide Home Loans, Inc., No. 
650497/11, Misc.3d 1207(A), 2012 WL 1138863, at *3 (N.Y. Sup. Ct. 2012) (internal 
quotation marks omitted), aff’d, 96 A.D.3d 684 (N.Y. App. Div. 2012).  The no‐action 
clause here is contained in § 12.07 of the Master Servicing and Trust Agreement.  See 
Exhibit 7 to the Declaration of Howard Sidman at 90, Fed. Hous. Fin. Agency v. Quicken 
Loans Inc., No. 13‐cv‐06482 (PAC) (S.D.N.Y. filed Dec. 16, 2013), ECF No. 17‐7. 


                                           16 
benefits of the extender statute for themselves.  See Johnson v. United States, 123 

F.3d 700, 703 (2d Cir. 1997) (“[T]he appropriate methodology to employ in 

interpreting a statute is to look to the common sense of the statute, to its purpose, 

[and] to the practical consequences of the suggested interpretations . . . .” 

(internal quotation marks omitted)).  Whether “brought by” means mere 

commencement or commencement and continued prosecution, see Serna v. Law 

Office of Joseph Onwuteaka, P.C., 732 F.3d 440, 445 (5th Cir. 2013) (concluding 

“bring an action” is ambiguous as to commencement or prosecution of a suit, 

given its use in differing contexts), we need not engage in an exhaustive 

existential analysis to conclude the procedural posture here does not fit 

comfortably within a reasonable reading of the statute.  It suffices to say that 

HERA’s extender provision does not apply to the unique circumstances before 

us, and the Trustee’s claim remains untimely. 

      Finally, the Trustee argues that its claim for breach of the implied covenant 

of good faith and fair dealing was erroneously dismissed as duplicative.  We 

disagree.  Under New York law, claims are duplicative when both “arise from 

the same facts and seek the identical damages for each alleged breach.”  Amcan 

Holdings, Inc. v. Canadian Imperial Bank of Commerce, 70 A.D.3d 423, 426 (N.Y. 


                                          17 
App. Div. 2010) (citation omitted); see also, e.g., Deer Park Enters., LLC v. Ail Sys., 

Inc., 57 A.D.3d 711, 712 (N.Y. App. Div. 2008) (claims are duplicative where “the 

conduct and resulting injury alleged” are identical).  The Trustee’s argument that 

Quicken knowingly sold defective loans arises from the same facts and seeks the 

same remedy as its claim for breach of contract; its claim that Quicken hid the 

knowledge from it in an effort to run out the statute of limitations involves the 

same facts as a purported failure to notify the Trustee promptly of material 

defects.  Thus, because the facts underlying both claims are identical and the 

Trustee seeks identical remedies, the claim for breach of the implied covenant 

was properly dismissed as duplicative. 


                                    CONCLUSION 

      In summary, the R&Ws here made no guarantees of future performance 

and therefore could only be breached at the time of execution.  The Accrual 

Clause merely constitutes a procedural demand and does not delay the accrual of 

the cause of action.  Since the extender statute does not apply, the six‐year statute 

of limitations ran from the date the R&Ws were made.   The Trustee’s breach of 

contract claim is therefore untimely, and its second claim is duplicative.  For 




                                           18 
these reasons, the District Court’s opinion and order of August 4, 2014, is hereby 

AFFIRMED. 




                                        19